Citation Nr: 1724342	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to December 1945, from July 1949 to November 1952, and from July 1954 to August 1968.

This matter was originally on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The Board remand the case in August 2014, August 2015, and December 2016

In August 2015, the Board granted an increased evaluation of 40 percent of his chronic lumbar spine strain with spinal stenosis and degenerative changes, effective November 30, 2009, and the issue of an inferred TDIU was remanded for further development.  See 38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).

In December 2016, the Board remanded the TDIU issue again, directing the AOJ to refer the TDIU claim to the VA's Director, Compensation Service for extraschedular consideration. The appeal is before the Board, but the direction for the AOJ to refer the TDIU claim for extraschedular consideration has not been complied with. Therefore, the Board's prior remand instructions have not been substantially complied with, and the issue must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service connection has been established for chronic lumbar spine strain with spinal stenosis and degenerative changes, evaluated as 40 percent disabling and left lower extremity radiculopathy, evaluated as 20 percent disabling.  Thus, the Veteran does not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a). 

The RO denied referral for extraschedular consideration on the basis that VA had not received the Veteran's completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability; and, therefore, could not verify the Veteran's current work status.  As previously noted by the Board in the December 2016 Remand, the record indicates that Veteran is 93 years old and retired; and has not been employed throughout the course of the appeal.  In addition, the October 2014 VA examiner opined, "If [the Veteran] sought employment his back condition would likely make him unemployable as he is severely limited in his mobility."  As noted above, the Veteran does not currently meet the percentage threshold for a TDIU.  38 C.F.R. § 4.16 (a).  The Board previously indicated that the case must be referred to the referred to VA's Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  As that action has been completed, the case must be remanded again.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the issue of entitlement to a TDIU to the Director, Compensation Service, for adjudication in accordance with 38 C.F.R. § 4.16(b). 

2. The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




